Exhibit 10.3

Execution copy

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Incremental Facility Amendment)

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 17, 2006, is made by and between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent (the “Administrative Agent”).

Recitals

Whereas, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement dated as of
December 14, 2005 (as amended by that First Amendment to the Second Amended and
Restated Credit Agreement, dated as of December 22, 2005, and that Second
Amendment to the Second Amended and Restated Credit Agreement, dated as of
October 11, 2006, the “Credit Agreement”). Any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;

Whereas, the Borrower has agreed to execute this Amendment pursuant to
Section 2.8 of the Credit Agreement to effectuate the Incremental Facility in
the aggregate amount of $250,000,000;

Whereas, the Administrative Agent has agreed to use all commercially reasonable
efforts to arrange for the Lenders or New Lenders to provide such Incremental
Loans and in connection therewith has agreed with Borrower that Borrower’s
execution hereof and such Lenders and New Lenders execution of the New Lender
Addendums as contemplated under the Credit Agreement shall constitute the
Incremental Facility Activation Notice under and as required by Section 2.8(e)
of the Credit Agreement, the Administrative Agent and Borrower are entering into
this Amendment to incorporate such Incremental Loans into the Credit Agreement;
and

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower and the Administrative Agent agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1 Amendment to Section 1.

(a) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions in the appropriate alphabetical order:

“Condition Satisfaction Date”: the Amendment Effective Date as defined in the
Third Amendment.”

“Current Interest Period”: as defined in Section 2.16(e).”

“Existing Term Loans”: the Term Loans made as of the Effective Date.”

“Existing Term Lenders”: the Term Loan Lenders as of the Effective Date.”

 

1



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Incremental Revolving Credit Loans, in an aggregate
principal amount and/or face amount not to exceed the amount set forth in the
New Lender Supplement or the Assignment and Acceptance delivered by such Lender,
as the case may be, to the Administrative Agent and the Borrower. The aggregate
amount of the Incremental Revolving Credit Commitments is $175,000,000.”

“Incremental Revolving Credit Lender”: each Lender that has an Incremental
Revolving Credit Loan Commitment or that is a holder of Incremental Revolving
Credit Loans.”

“Third Amendment”: that certain Third Amendment to Second Amended And Restated
Credit Agreement, dated as of November 17, 2006, between Borrower and
Administrative Agent.”

“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Incremental Term Loans in an aggregate principal amount
not to exceed the amount set forth in the New Lender Supplement or the
Assignment and Acceptance delivered by such Lender, as the case may be, to the
Administrative Agent and Borrower. The original aggregate amount of the
Incremental Term Loan Commitments is $75,000,000.”

“Incremental Term Loan Lenders”: each Lender that has a Incremental Term Loan
Commitment or that is the holder of Incremental Term Loans.”

(b) Section 1.1 of the Credit Agreement shall be amended by deleting and adding
the following definitions in lieu thereof:

“Revolving Credit Loans”: collectively, as described in Section 2.4 (including
the Incremental Revolving Credit Loans).”

“Revolving Credit Lender”: each Lender that (i) has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans, and/or (ii) is an
Incremental Revolving Credit Lender.”

“Term Loans”: collectively, Existing Term Loans and Incremental Term Loans.”

“Term Loan Lenders”: each Lender that has a Term Loan Commitment or that is the
holder of Term Loans.”

“Term Loan Commitment”: as to any Lender, (i) an obligation of such Lender as of
the Effective Date to make a Loan pursuant to Section 2.1(a) and/or (ii) an
Incremental Term Loan Commitment.”

 

2



--------------------------------------------------------------------------------

(c) Section 1.1 of the Credit Agreement shall be amended by deleting the last
sentence at the end of the definition of “Revolving Credit Commitment”, and
replacing it with the following:

“The original aggregate amount of the Total Revolving Credit Commitments is
$450,000,000; provided that, the Total Revolving Credit Commitments shall be
automatically increased by the amount of the Incremental Revolving Credit
Commitment, to $625,000,000, upon the occurrence of the Condition Satisfaction
Date.”

1.2 Amendment to Section 2.

(a) Clause (a) in Section 2.1 shall be deleted in its entirety and replaced with
the following:

“Subject to the terms and conditions hereof, the Existing Term Loan Lenders
severally agree to make Existing Term Loans to the Borrower, on a pro rata basis
according to their respective Term Loan Percentage, in the maximum aggregate
principal amount equal to $200,000,000. The Existing Term Loans shall be made in
a single drawing on the Effective Date. The Incremental Term Loans shall be made
in a single drawing on the Condition Satisfaction Date. The Term Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.14; provided that no Term Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Term Loan Maturity Date. For any
Incremental Term Loans funded on the Condition Satisfaction Date, the initial
Interest Period (and the respective Eurodollar Rate) in effect on the Condition
Satisfaction Date will be the same as the interest period in effect for the
Existing Term Loans (the “Current Interest Period”) and the Eurodollar Rate
during such initial Interest Period will equal the Eurodollar Rate applicable to
the Existing Term Loans during the Current Interest Period.”

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Administrative Agent to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent that:

2.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Amendment and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Amendment. This Amendment and the Consent have each
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Amendment, the Consent, and the Loan Documents, as amended by this
Amendment, constitute a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

3



--------------------------------------------------------------------------------

2.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any material respect any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

2.3 No Default. After giving effect to this Amendment, no event has occurred, is
continuing, or will result from, the execution and delivery of this Amendment or
the Consent that would constitute a Default or an Event of Default.

2.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects as if made
on and as of the Amendment Effective Date (as defined below).

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective on the date (the
“Amendment Effective Date”) when each of the following conditions has been
satisfied:

3.1 Execution of Amendment. The Borrower and the Administrative Agent shall have
executed this Amendment and the Borrower shall have delivered this Amendment to
the Administrative Agent.

3.2 Execution of Subsidiary Guarantor Consent. Each of the Guarantors shall have
executed and delivered to the Administrative Agent the Consent of Guarantors in
the form of Exhibit A attached hereto.

3.3 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of such date after giving effect to this Amendment.

3.4 No Default. After giving effect to this Amendment and the extension of
credit to be made on such date and the application of the proceeds of such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date.

3.5 Delivery of Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent may reasonably request in connection
with this Amendment.

3.6 Loan Documents. The Administrative Agent shall have received the amendments
to the other Loan Documents required by Administrative Agent, executed and
delivered by a duly authorized officer of the Borrower and each Subsidiary
Guarantor, as applicable, as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a valid security interest in the Collateral in support of the
Obligations (including the Obligations in respect of the Incremental Term Loans
and the Incremental Revolving Credit Loans).

3.7 Legal Opinions. The Administrative Agent shall have received such legal
opinions of special or local counsel as the Administrative Agent reasonably
requests in connection with this Amendment and the amendments and modifications
of the Loan Documents contemplated hereunder.

 

4



--------------------------------------------------------------------------------

3.8 Filings, Registrations and Recordings. Each document required by this
Amendment or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create and/or maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, a first priority
(except for Liens permitted under the Security Documents) perfected Lien on the
Collateral described therein in support of the Obligations , shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent and be in proper form for filing, registration or recordation.

3.9 Title Endorsements. The Borrower shall have delivered to the Administrative
Agent title and extended coverage insurance for each real property Collateral
covering the amount of the Incremental Loans containing such endorsements and
affirmative coverage as the Administrative Agent may reasonably request.

3.10 Gaming Approvals. The Borrower shall have received all approvals from all
applicable Gaming Authorities necessary or, in the discretion of the
Administrative Agent, advisable in connection with the Incremental Loans.

3.11 Notice. The Administrative Agent shall have received a Borrowing Notice in
respect of the Incremental Term Loans in accordance with the requirements of the
Credit Agreement, as amended by this Amendment.

3.12 Consummation of Sands Acquisition. The Sands Acquisition shall have been
consummated or substantially simultaneously with the borrowing under the
Incremental Loans, shall be consummated, or the Borrower has irrevocably
committed to the consummation of the same, and the Borrower shall have complied
with all applicable requirements of Section 6.10.

3.13 Syndication of Incremental Facility. The Administrative Agent shall have
successfully arranged the Lenders or New Lenders to provide the full amount of
the Incremental Term Loans and the Incremental Revolving Credit Loans and the
Administrative Agent shall have received the executed New Lender Supplement or
Assignment and Acceptance from each such Lender or New Lender.

4. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the “Credit Agreement” shall mean the Credit Agreement as
amended hereby. Except as expressly amended hereby or waived herein, the Credit
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and all terms and provisions thereof are
hereby ratified and confirmed.

5. BORROWER CONFIRMATION. The Borrower confirms that as amended hereby, each of
the Loan Documents is in full force and effect, and that none of the Loan
Parties has any defenses, setoffs or counterclaims to its Obligations.

6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

7. NO WAIVER. Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment does not constitute a waiver of any Default or
Event of Default, amend or modify any provision of any Loan Document or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

8. INTEGRATION. The Credit Agreement (as amended by this Amendment) represents
the entire agreement of the parties with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein.

9. CAPTIONS. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.

10. COUNTERPARTS. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

BORROWER:

 

PINNACLE ENTERTAINMENT, INC., a Delaware corporation, By:   /s/ Stephen H. Capp
  Name:   Stephen H. Capp   Title:   Executive Vice President and CFO

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

LEHMAN COMMERCIAL PAPER INC. By:   /s/ Diane Albanese   Name:   Diane Albanese  
Title:   Authorized Signatory

 

S-2



--------------------------------------------------------------------------------

Exhibit A

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 17th day of November, 2006.

 

BILOXI CASINO CORP., a Mississippi corporation

CASINO MAGIC CORP., a Minnesota corporation

CASINO ONE CORPORATION, a Mississippi corporation

PNK (BOSSIER CITY), INC., a Louisiana corporation ST. LOUIS CASINO CORP., a
Missouri corporation By:   /s/ Stephen H. Capp   Name:   Stephen H. Capp  
Title:   Executive Vice President and Chief Financial Officer/Treasurer BELTERRA
RESORT INDIANA, LLC,
a Nevada limited liability company By:   Pinnacle Entertainment, Inc., its sole
member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO BOOMTOWN, LLC,
a Delaware limited liability company By:   Pinnacle Entertainment, Inc., its
sole member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO

 

S-2



--------------------------------------------------------------------------------

OGLE HAUS, LLC,
an Indiana limited liability company By:   Belterra Resort Indiana, LLC, its
sole member   By:   Pinnacle Entertainment, Inc., its sole member     By:   /s/
Stephen H. Capp       Name:   Stephen H. Capp       Title:   Executive Vice
President and CFO PNK (LAKE CHARLES), L.L.C.,
a Louisiana limited liability company By:   Pinnacle Entertainment, Inc., its
sole member and manager   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp
    Title:   Executive Vice President and CFO PNK (RENO), LLC,
a Nevada limited liability company By:   Pinnacle Entertainment, Inc., its sole
member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO LOUISIANA-I GAMING,
a Louisiana partnership in Commendam By:   Boomtown, LLC, its general partner  
By:   Pinnacle Entertainment, Inc., its sole member   By:   /s/ Stephen H. Capp
    Name:   Stephen H. Capp     Title:   Executive Vice President and CFO

 

S-3



--------------------------------------------------------------------------------

PNK (ES), LLC,
a Delaware limited liability company   By:   Pinnacle Entertainment, Inc., its
sole member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO PNK (ST. LOUIS RE), LLC,
a Delaware limited liability company By:   Pinnacle Entertainment, Inc., it sole
member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO PNK (ST. LOUIS 4S), LLC,
a Delaware limited liability company By:   Pinnacle Entertainment, Inc., its
sole member   By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:  
Executive Vice President and CFO PNK (CHILE 1), LLC, a Delaware limited
liability company By:   Pinnacle Entertainment, Inc., its sole member   By:  
/s/ Stephen H. Capp   Name:   Stephen H. Capp   Title:   Executive Vice
President and CFO

 

S-4



--------------------------------------------------------------------------------

  PNK (CHILE 2), LLC, a Delaware limited liability company By:   Pinnacle
Entertainment, Inc., its sole member   By:   /s/ Stephen H. Capp   Name:  
Stephen H. Capp   Title:   Executive Vice President and CFO YANKTON INVESTMENTS,
LLC,
a Nevada limited liability company   By:   /s/ Lynn Marie Handler   Name:   Lynn
Marie Handler   Title:   its sole Manager

 

S-5